Title: From James Madison to Albert Gallatin, 8 November 1805 (Abstract)
From: Madison, James
To: Gallatin, Albert


          § To Albert Gallatin. 8 November 1805, Department of State. “I request you to be pleased to issue a warrant for three thousand three hundred & Seventeen dollars & eight cents, on the appropriations for the relief of Seamen, in favor of James Davidson Jnr. the holder of the enclosed bill of exchange drawn upon me on the 26th. Septr. last, for the same sum, by Josiah Blakely, Consul of the States, for St. Jago of Cuba, who is to be charged with the same.”
        